El Juez Asociado Su. Wole,
emitió la opinión del tribunal.
La moción presentada en este caso es para que se deses-time una apelación. La apelación fné interpuesta el día 8 de julio de 1913 contra la orden de la Corte de Distrito de Guayama, dictada después de la sentencia fijando las costas, desembolsos y honorarios en el caso arriba expresado. El día en que se firmó la orden, o sea el 28 de junio de 1913, y por consiguiente con anterioridad a la interposición de dicha apelación, los apelantes en-este caso presentaron en la refe-*1010rida corte una moción solicitando que se les concediera una prórroga de 30 días para presentar la transcripción (sic) del caso a los efectos de la apelación, cuyo plazo empezará a contarse desde la fecha en que formulara el juez de distrito sus conclusiones de hecho a que se refiere su expresada orden de 28 de junio. La referida moción fué concedida de acuerdo con lo en ella solicitado.
Esta es la única prórroga que ha habido en los procedi-mientos con respecto al particular, según aparece de los archi-vos de la corte de distrito y lo acredita la certificación expe-dida por el secretario. Técnicamente los apelados tienen razón en la alegación que han hecho de que a los apelantes mo les fué concedida ninguna prórroga para presentar un pliego de excepciones o exposición del caso ya que la pró-rroga pedida fué para presentar la transcripción. La Corte de Distrito de Guayama no tiene facultad para prorrogar el término dentro del cual deberá presentarse la transcripción de autos. La facultad para prorrogar el término' dentro del cual ha de presentarse la transcripción de autos de una ape-lación corresponde a este tribunal y no a ninguna corte de distrito. Por tanto, la orden de la corte prorrogando el tér-mino para la presentación de la transcripción, interpretada técnicamente carecía de autoridad legal.
Aun. en el caso de que se considerara que la orden pro-rrogando el término se refería solamente al pliego de expo-sición del caso, corno sostienen los apelantes, dicha orden fué dictada prematuramente. No había ninguna apelación pendiente al día 28 de junio de 1913. La moción solicitando prórroga se refiere únicamente a la prórroga a los efectos de la apelación. En varios casos hemos resuelto que la inter-posición ele una apelación antes de que se dicte la senten-cia no surte efecto alguno y de igual manera no lo surtiría una orden prorrogando el término para presentar un pliego o exposición cuando no hay pendiente una apelación o moción, .■solicitando nuevo juicio a que haga referencia dicho pliego o exposición.
*1011El abogado ele los apelantes sostuvo, sin embargo, que de acuerdo con el artículo 227 del Código de Enjuiciamiento Civil según lia sido enmendado, el término dentro cual debe presentarse el pliego de excepciones o exposición solamente empieza a correr a partir de la fecha en que se archiven las conclusiones de hecho. Numerosas han sido las apelaciones interpuestas contra órdenes semejantes en las que no se ha hecho tal alegación. El artículo 227 según ha quedado enmen-dado por la ley de marzo 9, 1911, es como sigue:
'‘Art. 227. — En el juicio definitivo de cualquier caso en una corte de distrito, el juez de la misma hará y archivará una relación breve del caso, exponiendo los hechos según éstos resulten ante él y dando las razones en que funde su decisión.”
No se hace' necesario resolver en esta opinión si la re-lación a que la ley se refiere es o nó parte integrante de la sentencia, toda vez que un hecho aparece claramente y éste es que el artículo 227, según ha sido enmendado, es solamente aplicable a las decisiones en juicios definitivos y no a las órde-nes subsiguientes de carácter incidental que pueda dictar una corte, ya sean éstas impugnadas o no, o se refieran a costas, honorarios, ejecuciones u otras órdenes de carácter incidental dictadas después de la sentencia. Es una cuestión que queda a discreción de la corte el formular o nó conclusiones en relación con tales órdenes. La interpretación que damos a este artículo resulta aún más evidente si se tiene en cuenta el- hecho de que el artículo 227 del Código de Enjuiciamiento Civil está comprendido en el Capítulo VII de dicho código, el cual se -refiere al modo de dar y registrar las sentencias. Los capítulos subsiguientes' hacen referencia a los procedi-mientos posteriores a la sentencia.
La orden fué dictada, en 28 de junio, 1913, y desde enton-ces hasta ahora no aparece que los apelantes hayan hecho nin-guna gestión para perfeccionar o proseguir la apelación. Los apelantes confiaron enteramente al parecer en las conclusio-nes de hecho que había de archivar el juez, pero la moción *1012sobre desestimación fné notificada a los apelantes allá para el 10 de septiembre, 1913, habiendo tenido dichos apelantes tiempo suficiente para activar la apelación sin qne hubieran hecho nada. En un caso sobre memorándum de 'costas, que es una cuestión que descansa principalmente en la discreción de la corte sentenciadora, procederíamos con cautela para revocar y no vemos además por qué tenían los referidos ape-lantes que confiar o esperar a que se presentaran las con-clusiones de hecho o por qué era necesario un gran período de tiempo para la preparación de los datos relativos a dicha apelación.
Debe desestimarse la apelación.

Con lugar la moción y desestimada la apelación.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro y Aldrey.
El Juez Asociado Sr. MacLeary no tomó parte en la reso-ción de este caso.